Citation Nr: 1431479	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was afforded a video conference hearing in May 2012; and a transcript of this hearing has been associated with the claims file.  

The Board remanded this matter in October 2012 for additional development, to include obtaining treatment records and scheduling a VA examination.  As discussed below, additional development is necessary before the Board adjudicates the claim.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Board remanded the Veteran's claim for additional development, to include obtaining VA and private treatment records and scheduling a VA examination.  A VA examination was scheduled for November 2012; however, the Veteran failed to report.  In a June 2013 statement, the Veteran said he did not receive notice of the November 2012 VA examination date and stated that shortly after being notified of his failure to report, he requested that the examination be rescheduled.  He indicated that as of June 2013, he had not been contacted to reschedule the appointment.  The Veteran renewed his request to be rescheduled for the VA examination in September 2013, stating that he did not receive a notification letter in October 2012 notifying him of the November 2012 examination date.  The Veteran's representative renewed his request for a VA examination in February 2014.  In light of the foregoing, the Board is of the opinion that the Veteran should be afforded another opportunity to report for an examination.  See 38 C.F.R. § 3.655.

In addition, the Veteran submitted a letter from K.C., Ph.D., at SOI, dated July 2012.  Records from this provider have not been associated with the claims file.  Accordingly, on remand, attempts must be made, with the assistance of the Veteran, to obtain treatment records from SOI.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Provide the Veteran with records release and authorization forms to obtain private medical records, to include records from K.C., Ph.D., at SOI and any other provider identified by the Veteran.  Notify the Veteran that he may authorize VA to obtain the records, or in the alternative, he may obtain the records himself and submit them to VA.  With any necessary assistance from the Veteran, obtain these records from the aforementioned facility.

3. Following receipt of available outstanding records, schedule the Veteran for a comprehensive psychiatric examination.  The claims folder, copies of pertinent records on Virtual VA and VBMS, and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must indicate review of these items in the examination report.

The examiner is to conduct all indicated testing and should obtain a thorough history from the Veteran.

After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of PTSD or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  

For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current psychiatric disability had its onset in service, or, in the case of PTSD, as a result of a stressor experienced therein.  To this end, the examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity, or to the described personal assault.  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, then the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



